department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code legend o organization d date o dear ein person to contact identification_number contact telephone number in reply refer to this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons o fails to meet the requirement for exemption under sec_501 sec_501 as changed by the tax reform act of provides for the exemption of clubs organized and operated for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder public law states that it is intended that social clubs should be permitted to receive up to percent of their gross_receipts including investment_income from sources outside of their membership without losing their exempt status as a result of a recent audit of your organization's activities and forms it was determined that your organization has exceeded the safe_harbor limitations on non- member income as outlined in public law based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective d you have executed the form_6018 agreeing to this revocation metrotech center fulton street brooklyn ny department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division you are required to file form_1120 u s_corporation income_tax return form_1120 must be filed by the day of the third month after the end of your annual_accounting_period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations metrotech center fulton street brooklyn ny department of the treasury - internal_revenue_service form sec_86a name of taxpayer schedule no or exhibit year period ended explanation of items o issue revocation of exempt status facts o was formerly known as the n according to irs records the club was granted exemption from income_tax as an organization described in sec_501 in the organization filed forms and 990-t for the years ending the building that houses the facility and bar the owners of the facility believe that it should be o acts as manager of the f and restaurant used by the club the facility is owned by the surrounding cities resource and as such and trade shows the revenue generated by the bar club with dollar_figure a community be available for events such as wedding receptions o operates the bar and keeps this management_contract provides the when such events are held annually also conducts tournaments open to members and nonmembers the organization did not keep tract of the amount of member and nonmember no bar income was reported on form 990-t income for the bar kitchen it does not conduct any gambling at the facility all it operates one pull-tab booth ina o also conducts charitable gambling restaurant gambling was reported on form not make any donations to its own general fund donations to as unrelated_business_income o does it makes its required a separate_entity which operates a junior organization law income_tax regulation section a social_club makes its social and however revproc_71_17 as amended by irc sec_501 provides for the exemption internal_revenue_code from federal income taxes for social clubs c -1 states that if recreational facilities available to the general_public it will not qualify for tax-exempt status public law provides certain gross_receipts safe harbors ie social clubs may receive up to investment_income jeopardizing their tax-exempt status club's facilities and or services or from other activities not furthering social or recreational purposes for members if these standards are exceeded a social_club will not qualify for exemption pursuant to sec_501l c a club's gross_receipts may be derived from nonmember use of the from sources outside of their membership without of their total gross_receipts including within thi sec_35 limit no more than of state that it senate report no 2d the committee reports for public law session c b ' should be permitted to receive up to including investment_income without losing their exempt status more than percent of the gross_receipts should be derived from the use of that an exempt social_club may receive up to receipts from a combination of investment_income and receipts from non- members so long as the latter do not represent more than percent of a social club's facilities or services by the general_public this means from sources outside of their memberships within thi sec_35 percent amount not percent of their gross_receipts is intended that social_club sec_35 percent of its gross form 886-a rrev department of the treasury - internal_revenue_service page -1- form 886a department of the treasury - internal_revenue_service name of taxpayer o explanation of items schedule no or exhibit year period ended total receipts additionally activities conducted by a social_club need to further its exempt purposes traditional business activities are traditional those that further a social club’s exempt purposes nontraditional business activities do not further the exempt purposes of a membership basis activities that are not in furtherance of solely on social club’s exempt_purpose are referred to as nontraditional business activities a social_club is prohibited from conducting more than an insubstantial amount of nontraditional business activities the prohibition against the conduct of nontraditional business activities applies equally to business with members and nonmembers a social_club even if conducted a government's position the gambling activity carried on by activity facility where the social and recreational activities are carried out does not promote the social and recreational purposes of the club a location separate from the the selling of pull-tabs at a nontraditional business is charitable gambling was reported on form 990-t for the years ending examination found that the total gross_receipts for the year thus nontraditional business activities are more than insubstantial and also the club consistently exceed sec_35 sources ending may because only the amount transferred to the general fund from the bar was reported on form_990 subsequent years are also likely to be greater than reported on form_990 by about dollar_figure greatly exceeded this will not change the fact that the threshold is were greater than the amount reported on form_990 the actual gross_receipts for the prior and of gross_receipts from nonmember also which generated dollar_figure in the year ending the management agreement with q is a nontraditional business activity additionally o kept no records of nonmember use of its facility when the arena or upper level was used for events as encouraged by the owners of the facility o operated the bar available the bar restaurant was open to nonmembers in connection with events and no records of nonmember income were kept no records of these events are analysis of the bank_deposits made by the bar and the deposit slips of the bar finds that it is reasonable to conclude that at least of the gross_receipts of the bar were the result of nonmember income for the year ended because of the substantial amount of nontraditional income and because the club consistently receives more than outside the membership o no longer meets the requirements of sec_501 the taxpayer's exempt status should be revoked effective d its gross_receipts from sources of as a taxable entity the organization is required to file form_1120 u s form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items o schedule no or exhibit year period ended corporation income_tax return for the periods open under statute taxpayer's position the taxpayer’s has indicated agreement by signing form_6018 and filing forms for the years ending redaction legend form 886-acev department of the treasury - internal_revenue_service page -3- form 886a department of the ‘l'reasury - internal_revenue_service explanation of items name of taxpayer o schedule no or exhibit year period ended o z o o organization effective date of revocation f t former name of unrelated civic organization o form 886-a rev department of the treasury - internal_revenue_service page -4- internal_revenue_service department of the treasury east 7th street 1130-b st paul mn date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v
